20-10950-shl        Doc 813       Filed 09/23/20 Entered 09/23/20 18:42:02                     Main Document
                                               Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
__________________________________________                       x
                                                                 :        Chapter 11
In re                                                            :
                                                                 :        Case No. 20-10950 (SHL)
LSC COMMUNICATIONS, INC., et al., 1                              :
                                                                 :         Jointly Administered
                                          Debtors.               :
                                                                 :
__________________________________________                       x

        ORDER DENYING KEVIN H. FORRY’S AND DEBBIE A. FORRY’S MOTION
                  FOR RELIEF FROM THE AUTOMATIC STAY

                 Upon the motion (the “Motion”) of Kevin H. and Debbie A. Forry (the “Forrys”),

for entry of an order terminating the automatic stay with respect to an Indiana state court

personal injury lawsuit brought by the Forrys against LSC Communications US, LLC; and the

objection (the “Objection”) of LSC Communications, Inc. and certain of its affiliated debtors and

debtors-in-possession (collectively, the “Debtors”) to the Motion; and this Court having

jurisdiction to consider the Motion pursuant to 28 U.S.C. §§ 157 and 1334; and venue in this

district of these chapter 11 cases and the Motion being proper pursuant to 28 U.S.C. §§ 1408 and

1409; and this matter being a core proceeding pursuant to 28 U.S.C. § 157(b); and this Court

having found that proper and adequate notice of the Motion and the relief requested therein has

been provided in accordance with the Bankruptcy Rules, the Local Rules, and the Amended Case



1
         The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax
         identification number, are as follows: LSC Communications, Inc. (9580); Courier Communications LLC
         (2268); Courier Kendallville, Inc. (4679); Courier New Media, Inc. (1312); Dover Publications, Inc.
         (0853); LSC Communications Logistics, LLC (9496); LSC Communications MM LLC (5577); LSC
         Communications US, LLC (4157); LSC International Holdings, Inc. (4995); National Publishing Company
         (8213); Publishers Press, LLC (7265); Continuum Management Company, LLC (2627); Clark Distribution
         Systems, Inc. (5778); Clark Holdings Inc. (9172); Clark Worldwide Transportation, Inc. (5773); The Clark
         Group, Inc. (6223); Courier Companies, Inc. (7588); Courier Publishing, Inc. (3681); F.T.C. Transport, Inc.
         (8699); LibreDigital, Inc. (7160); LSC Communications Printing Company (7012); and Research &
         Education Association, Inc. (3922). The Debtors’ corporate headquarters is located at 191 N. Wacker
         Drive, Suite 1400, Chicago, IL 60606.


                                                        -1-
20-10950-shl       Doc 813   Filed 09/23/20 Entered 09/23/20 18:42:02           Main Document
                                          Pg 2 of 2



Management Order [D.I. 271], and that no other or further notice is necessary; and this Court

having found and determined that cause does not exist for the relief sought in the Motion denied

herein; and after due deliberation and sufficient cause appearing therefor;

               IT IS HEREBY ORDERED THAT:

              1.       For the reasons stated on the record at the hearing held on September 11,

2020, the Motion is DENIED.


Dated: September 23, 2020                             /s/ Sean H. Lane
New York, New York                                    The Honorable Sean H. Lane
                                                      United States Bankruptcy Judge




                                                -2-
